 1   PHILIP J. TRENCHAK, ESQ.
     Nevada Bar No. 9924
 2   MULLINS & TRENCHAK, ATTORNEYS AT LAW
     1614 S. Maryland Pkwy
 3
     Las Vegas, Nevada 89104
 4   Tel: (702) 778-9444
     Fax: (702) 778-9449
 5   E-mail: phil@mullinstrenchak.com
     Attorneys for Plaintiff/Counter-Defendant
 6
     -AND-
 7
 8   JENNY L. FOLEY, Ph.D., ESQ.
     Nevada Bar No. 9017
 9   E-mail: jfoley@hkm.com
     HKM EMPLOYMENT ATTORNEYS LLP
10   1785 East Sahara, Suite 300
11   Las Vegas, Nevada 89104
     Tel: (702) 805-8340
12   Fax: (702) 805-8340
     E-mail: jfoley@hkm.com
13   Attorneys for Plaintiff/Counter-Defendant
14
                             UNITED STATES DISTRICT COURT
15                                DISTRICT OF NEVADA

16   KATELYN WHITTEMORE, an
     individual,                                 CASE NO.: 2:19-cv-01951-GMN-EJY
17
18                        Plaintiff,
                                                    STIPULATION AND ORDER TO
19   vs.                                              REPLY TO DEFENDANTS’/
                                                  COUNTERCLAIMANTS’ RESPONSE IN
20    ANDREW “TOBY” MATHIS, an                            OPPOSITION TO
      individual, CLINT COONS, an individual,          PLAINTIFF’S/COUNTER-
21
      MICHAEL BOWMAN, an individual,              DEFENDANT’S ANTI-SLAPP SPECIAL
22   RAYMOND “KENNER” FRENCH, an                  MOTION TO DISMISS PURSUANT TO
     individual, VAST HOLDINGS GROUP,                       NRS 41.637
23   LLC, doing business as a Nevada limited-
     liability company; ANDERSON
24
     FINANCIAL SERVICES, LLC, doing                       (FIRST REQUEST)
25   business as a foreign Washington limited-
     liability company; VAST SOLUTIONS
26   GROUP, INC., a Nevada Corporation,
     VAST FINANCIAL SOLUTIONS, INC., a
27   Nevada Domestic Corporation;
28
                                            Page 1 of 4
 1    GRAPHENE ADVISORS LLC, a Nevada
      Limited Liability Company, VAST
 2    SOLUTIONS GROUP, LLC, a
 3    Washington Limited Liability Company;
      and Anderson Investment Consultants,
 4    LLC; DOES 1-100, inclusive.

 5                           Defendants.
 6
 7    VAST HOLDING GROUP, LLC, a
      Nevada
 8    limited liability company, VAST
      SOLUTIONS GROUP, INC., a Nevada
 9
      Corporation, GRAPHENE ADVISORS
10    LLC, A Nevada Limited Liability Company,
      VAST SOLUTIONS GROUP, LLC, A
11    Washington Limited Liability Company,
      RAYMOND “KENNER” FRENCH, an
12    individual,
13
                             Counterclaimants,
14    v.

15    KATELYN WHITTEMORE, an individual,
      and DOES I-X, and ROE
16
      CORPORATIONS I-X, inclusive,
17
                             Counter-Defendants.
18
19
           Plaintiff/Counter-Defendant      KATELYN            WHITTEMORE         (“Plaintiff”)    and
20
     Defendants/Counterclaimants VAST HOLDINGS GROUP, LLC, VAST SOLUTIONS
21
     GROUP, INC., VAST SOLUTIONS GROUP, LLC, VAST FINANCIAL SOLUTIONS, INC.,
22
23   GRAPHENE ADVISORS, LLC, ANDERSON INVESTMENT CONSULTANTS, LLC AND

24   R. KENNER FRENCH (“Defendants”), by and through their counsel of record, hereby stipulate
25   to extend the deadline for Plaintiff to reply to Defendants’ Response in Opposition to Plaintiff’s
26
     Anti-SLAPP Special Motion to Dismiss pursuant to NRS 41.637 (ECF 99), which was filed on
27
     May 11, 2021. The parties hereby stipulate and agree as follows:
28
                                                 Page 2 of 4
 1          1.      Plaintiff’s reply to Defendants’ Response in Opposition to Plaintiff’s Anti-SLAPP
 2   Special Motion to Dismiss pursuant to NRS 41.637 (ECF 99) is currently due on May 18, 2021.
 3          2.      In order to avoid unnecessary time and expense in connection with motions to
 4   dismiss and other litigation matters pertaining to Defendants’ Response in Opposition to Plaintiff’s
 5   Anti-SLAPP Special Motion to Dismiss pursuant to NRS 41.637 (ECF 99), Plaintiff and
 6   Defendants have agreed to extend the time by which Plaintiff shall be required to reply to
 7   Defendants’ Response in Opposition to Plaintiff’s Anti-SLAPP Special Motion to Dismiss
 8   pursuant to NRS 41.637 (ECF 99) by a period of two (2) weeks.
 9          3.      Pursuant to this agreement between the parties, Plaintiff shall be required to file a
10   reply to Defendants’ Response in Opposition to Plaintiff’s Anti-SLAPP Special Motion to Dismiss
11   pursuant to NRS 41.637 (ECF 99) or before June 8, 2021.
12          4.      The parties agree that good cause exists for the request for the extension of the
13   deadline for a reply to Defendants’ Response in Opposition to Plaintiff’s Anti-SLAPP Special
14   Motion to Dismiss pursuant to NRS 41.637 (ECF 99) for the above-specified reasons.
15
16   ///
17
18   ///
19
20   ///
21
22   ///
23
24   ///
25
26   ///
27
28   ///
                                                 Page 3 of 4
 1          5.      The parties agree that the requested extension is warranted under the current
 2   circumstances and will not result in an undue or significant delay in the administration of this case.
 3    Dated this 26th day of May, 2021.                Dated this 26th day of May, 2021.
 4    HKM EMPLOYMENT ATTORNEYS                         HOLLEY DRIGGS
 5    LLP

 6    /s/ Jenny L Foley                                /s/ Kristol Bradley Ginapp
      Jenny L. Foley, Ph.D., Esq.                      Kristol Bradley Ginapp, Esq.
 7    Nevada Bar No. 9017                              400 South Fourth Street, 3rd Floor
      1785 East Sahara Ave., Suite 300                 Las Vegas, NV 89101
 8
      Las Vegas, Nevada 89104
 9                                                     Attorneys for Defendants
      Philip J. Trenchak, Esq.                         Vast Holdings Group, LLC,
10    Victoria C. Mullins, Esq.                        Vast Solutions Group, Inc.,
      MULLINS & TRENCHAK,                              Vast Solutions Group, LLC,
11    ATTORNEYS AT LAW                                 Vast Financial Solutions, Inc.,
12    1614 S. Maryland Parkway                         Graphene Advisors, LLC, and
      Las Vegas, NV 89104                              R. Kenner French
13
      Attorneys for Plaintiff
14
15                                              ORDER

16                                              IT IS SO ORDERED nunc pro tunc.
                                                                      June
17                                              Dated this __
                                                           3 day of May, 2021.

18
19
20
21                                              Gloria M. Navarro, District Judge
                                                United States District Court
22
23
24
25
26
27
28
                                                  Page 4 of 4
